

116 S271 IS: Families Belong Together Act
U.S. Senate
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 271IN THE SENATE OF THE UNITED STATESJanuary 30, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo grant lawful permanent resident status to certain eligible persons who were separated from
			 immediate family members by the Department of Homeland Security.
	
 1.Short titleThis Act may be cited as the Families Belong Together Act. 2.DefinitionsIn this Act:
 (1)Eligible childThe term eligible child means a person who— (A)entered the United States, before attaining 18 years of age, at a port of entry or between ports of entry;
 (B)was separated from his or her parent or legal guardian by the Department of Homeland Security, and the Department failed to demonstrate in a hearing that the parent or legal guardian was unfit or presented a danger to the child;
 (C)(i)was in the custody of the Department of Homeland Security or the Office of Refugee Resettlement on the date of the enactment of this Act;
 (ii)has been released to a sponsor, including a family-member sponsor; or (iii)has been repatriated to his or her country of origin; and
 (D)is not inadmissible under paragraph (2)(C), (2)(E), (2)(G), (2)(H), (2)(I), (3), (6)(E), (6)(G), (8), (10)(C), or (10)(D) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).
				(2)Eligible parent
 (A)In generalSubject to subparagraph (B), the term eligible parent means an individual who— (i)is—
 (I)a parent of an eligible child; or (II)a legal guardian of an eligible child;
 (ii)entered the United States at a port of entry, or between ports of entry, with an eligible child to whom he or she is a parent or legal guardian; and
 (iii)was separated from his or her eligible child by the Department of Homeland Security, which failed to demonstrate in a hearing that the parent or legal guardian was unfit or presented a danger to the child.
 (B)ExclusionAn individual is not an eligible parent if the individual is inadmissible under paragraph (2)(C), (2)(E), (2)(G), (2)(H), (2)(I), (3), (6)(E), (6)(G), (8), (10)(C), or (10)(D) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).
 3.Humanitarian paroleThe Director of U.S. Citizenship and Immigration Services shall grant humanitarian parole into the United States to all eligible parents and eligible children who expressly request such parole. The Director shall not impose a fee for any such request.
		4.Adjustment of status
 (a)Eligible parentsEligible parents in the United States shall be eligible to apply to the Director of U.S. Citizenship and Immigration Services to have their status adjusted to that of an alien lawfully admitted for permanent residence. Not later than 30 days after receiving such an application from an eligible parent, the Director shall adjust the status of such parent to that of an alien lawfully admitted for permanent residence.
 (b)Eligible childrenEligible children in the United States shall be eligible to apply to the Director of U.S. Citizenship and Immigration Services to have their status adjusted to that of an alien lawfully admitted for permanent residence. Not later than 30 days after receiving such an application from an eligible child, the Director shall adjust the status of such child to that of an alien lawfully admitted for permanent residence.
 (c)Application fees prohibitedThe Director of U.S. Citizenship and Immigration Services shall not impose a fee for any application submitted under this section.
 5.Exception to ground of inadmissibilityFor purposes of this Act, assistance provided by a person to a member of his or her nuclear family unit shall not render the person inadmissible under section 212(a)(6)(E) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(E)).
 6.Authorization of appropriationsIn addition to any other amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated to the Executive Office for Immigration Review $5,000,000 for fiscal year 2019 to carry out the Legal Orientation Program, including educating eligible parents and eligible children of their rights under this Act.